Action in equity to avoid a life insurance policy on the ground of false representations in the application respecting the health of the insured. Judgment in favor of defendant Sadie Padernacht, the beneficiary, dismissing the complaint on the merits, with costs against the plaintiff, reversed on the law, and judgment directed in favor of the plaintiff for. the relief demanded in the complaint, with costs. The respondent failed to sustain the burden of proving that the insured was in “ good health ” at the time the policy was issued on November 28, 1931. Findings of fact and conclusions of *747law inconsistent herewith are reversed and new findings and conclusions will be made. Hagarty, Tompkins and Johnston, JJ., concur; Lazansky, P. J., and Scudder, J., vote for reversal and a new trial. Settle order on notice.